DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, and 8 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Hass (US 3,468,392) in view of Fike Jr. (US 4,067,154) further in view of J.D. Leslie et al. (US 2,827,321).  

Regarding claim 1, Hass discloses  A locking mechanism for pillarless doors, the locking mechanism comprising: 
a first body (22; Hass) mounted and having a first cavity; 
a second body (32; Hass)  mounted on a second side door and having a second cavity opposite the first cavity; 
a locking member (46; Hass)  configured to be movably received between the first cavity of the first body and the second cavity of the second body; and 
a gas generator (50; Hass) including a squib (52; Hass) and an inflator chamber (about 50, Fig. 2; Hass) containing a gas generant (ignited 50; Hass)  configured to be burned by ignition of the squib, wherein the inflator chamber is separated from the first cavity.
Hass does not disclose: the inflator chamber is separated from the first cavity by a burst membrane.
Fike, Jr. teaches a burst membrane for the purpose of dust and debris exclusion.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Hass with a burst membrane as taught by Fike, Jr.  for the expected benefit of sealing the interior of vehicle safety door latch mechanism from dust and moisture incursion prior to emergency deployment.  
Hass does not disclose: two doors.
J.D. Leslie et al.  teaches two doors for the purpose of providing rear seat access.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Hass with two doors as taught by J.D. Leslie et al.  for the expected benefit of providing safety latching for single and two door model vehicles.  

    PNG
    media_image1.png
    672
    443
    media_image1.png
    Greyscale

Figures Taken From Hass (US 3,468,392)

    PNG
    media_image2.png
    668
    438
    media_image2.png
    Greyscale

Figure taken From J.D. Leslie (US 2,827,321)

Regarding claim 2, the combination makes obvious The locking mechanism according to claim 1, wherein: the first cavity has a volume capable (18, Fig.2; Hass) of receiving the whole locking member; and the second cavity has a volume capable of receiving a portion of the locking member.

Regarding claim 3, the combination makes obvious The locking mechanism according to claim 1, wherein: the first body includes a first opening (Fig. 3, 25; Hass),  communicating with the first cavity; and the first opening is located opposite the second body (Fig. 3; Hass).

Regarding claim 5, the combination makes obvious The locking mechanism according to claim 1, wherein: the second body includes a second opening communicating with the second cavity (Fig. 3; Hass); and the second opening is located opposite the first body.

Regarding claim 7, the combination makes obvious The locking mechanism according to claim 1, wherein the first body is aligned with the second body in a longitudinal direction of a vehicle when the first side door and the second side door are closed (Fig.2 and 3; Hass).

Regarding claim 8, the combination makes obvious The locking mechanism according to claim 1, wherein the burst membrane is made of a frangible or rupturable material (ruptured 14, Fig. 3; Fike, Jr.) which is configured to be ruptured when a pressure in the inflator chamber is higher than or equal to a predetermined pressure.

Claims 9 and 10  is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Hass (US 3,468,392) in view of Fike, Jr. (US 4,067,154).  

Regarding claim 9, Hass discloses A locking mechanism for pillarless doors, the locking mechanism comprising: 
a first body (22; Hass) mounted on a first side door and having a first cavity (Fig. 1; Hass); 
a second body (32; Hass) mounted on a second side door and having a second cavity opposite the first cavity (Fig. 1; Hass); 
a gas generator (50; Hass)  including a squib (52; Hass) and 
an inflator chamber containing a gas generant (ignited 50; Hass)  configured to be burned by ignition of the squib, wherein the inflator chamber is; and 
a locking member configured to be movably received between the first cavity of the first body and the second cavity of the second body, the locking member including a first end face facing the second body and a second end face facing.
Hass does not disclose: the inflator chamber is separated from the first cavity by a burst membrane, the locking member including a first end face facing the second body and a second end face facing the burst membrane.
Fike, Jr. teaches a burst membrane for the purpose of dust and debris exclusion.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Hass with a burst membrane the locking member including a first end face facing the second body and a second end face facing the burst membrane as taught by Fike, Jr. for the expected benefit of sealing the interior of vehicle safety door latch mechanism from dust and moisture incursion prior to emergency deployment.  

Regarding claim 10, the combination makes obvious The locking mechanism according to claim 9, wherein when the gas generator operates, the locking member is configured to move toward the second cavity of the second body (Fig. 3; Hass) so that the first end face of the locking member is received in the second cavity of the second body, and the second end face of the locking member is received in the first cavity of the first body.

Claims 14, 15, 18 and 19  is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Hass (US 3,468,392) in view of Fike, Jr. (US 4,067,154) further in view of J.D. Leslie et al. (US 2,827,321).  

Regarding claim 14, Hass discloses  A vehicle comprising: 
a first side door (16; Hass) mounted on a first side of the vehicle; 
a second side body (32; Hass) mounted on the first side of the vehicle; 
a first body (22; Hass)  mounted on the first side door and having a first cavity; 
a second body mounted on the second side and having a second cavity opposite the first cavity (Fig. 2; Hass); 
a locking member (46; Hass) configured to be movably received between the first cavity of the first body and the second cavity of the second body; and 
a gas generator (50; Hass)  including a squib (52; Hass) and an inflator chamber (about 50, Fig. 2; Hass) containing a gas generant configured to be burned by ignition of the squib, wherein the inflator chamber is separated from the first cavity.
Hass does not disclose: two doors.
J.D. Leslie et al.  teaches two doors for the purpose of providing rear seat access.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Hass with two doors as taught by J.D. Leslie et al.  for the expected benefit of providing safety latching for single and two door model vehicles.  
Hass does not disclose: the inflator chamber is separated from the first cavity by a burst membrane.
Fike, Jr. teaches a burst membrane for the purpose of dust and debris exclusion.
It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Hass with a burst membrane as taught by Fike, Jr.  for the expected benefit of sealing the interior of vehicle safety door latch mechanism from dust and moisture incursion prior to emergency deployment.  

Regarding claim 15, the combination makes obvious The vehicle according to claim 14, wherein: the first cavity has a volume capable of receiving the whole locking member; and the second cavity has a volume capable of receiving a portion of the locking member.

Regarding claim 18, the combination makes obvious The vehicle according to claim 14, wherein the first body is aligned (Fig. 3, 25; Hass) with the second body in a longitudinal direction of the vehicle when the first side door and the second side door are closed (Fig. 3; Hass).

Regarding claim 19, the combination makes obvious The vehicle according to claim 14, wherein the burst membrane is made of a frangible or rupturable material (ruptured 14, Fig. 3; Fike, Jr.) which is configured to be ruptured when a pressure in the inflator chamber is higher than or equal to a predetermined pressure.

Allowable Subject Matter
Claims 4, 6, 11-13, 16, 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not show vent holes or a plurality of tearing plates made of frangible material, modification would require improper hindsight for motivation to make the exact combination currently claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it may affect the patentability of applicant’s claimed invention is listed on the attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas L. Neubauer whose telephone number is 571.272.4864.  The examiner can normally be reached on Monday - Friday, 8:00 AM through 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R. Fulton can be reached on 571-272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T. L. N./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675